USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED:
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

x
DONALD NIXON, on behalf of himself and
all others similarly situated,
Plaintiffs, | 19-ey-7620 (ALC)
-against- ORDER

FUEGO HOLDINGS,

Defendant.

x

 

ANDREW L. CARTER, JR., United States District Judge:
It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice

to restoring the action to this Court’s calendar if the application to restore the action is made within

thirty (30) days.
SO ORDERED.

Dated: January 28, 2020 [Andes 7 (La
New York, New York oO

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 
